DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to Examiner’s Amendment authorized by attorney Mr. Samuel K. Simpson (Reg. No. 53596) on January 19, 2021.
Examiner’s amendments to claims 1, 8, and 15 has been entered and claims 1-2, 8-9, and 15-16 are pending.
Claims 1-2, 8-9, and 15-16 have been examined and are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner’s Amendment including the claim limitation (claim 1), which “automatically indexes” has been amended to “automatically indexes via a searchable index” and the claim limitation (claims 8 and 15) which “automatically index” has been amended to “automatically index via a searchable index”, was given by attorney Mr. Samuel K. Simpson (Reg. No. 53596) on January 19, 2021.
The application has been amended as follows:
1.        (Currently Amended) A system comprising:
a processor;
an investment database that stores a tree-based hierarchical structure corresponding to a plurality of investments;
 via a searchable index, with the processor, the additional entity in the tree-based hierarchical structure according to an additional entity tag, the tree-based hierarchical structure providing non-fixed nesting depth and non-fixed breadth, each of the plurality of rules being inherited by one or more levels for a corresponding nested data structure in the tree-based hierarchical structure, the additional entity tag being selected from the group consisting of: investment asset, investment strategy, and investment sub-strategy; and
a processing engine that automatically generates, with the processor, a report based on the tree-based hierarchical structure, the processing engine being synchronized to dynamically update, with the processor, the report based on the addition of the additional entity.
8.	(Currently Amended) A computer program product comprising a non-transitory computer useable storage device having a computer readable program, wherein the computer readable program when executed on a computer causes the computer to:
store, at an investment database, a tree-based hierarchical structure corresponding to a plurality of investments;
automatically generate, with a rules engine via a processor, the tree-based hierarchical structure by translating a plurality of rules authored by a user into the tree-based hierarchical structure such that each of the plurality of rules corresponds to a nested data structure within the tree-based hierarchical structure and defines one or more behavior parameters of the 
automatically determine, with the rules engine via the processor, that an entity tag corresponding to a current entity in the tree-based hierarchical structure lacks a match with one or more root consolidation level rules in the plurality of rules upon addition of an additional entity and one or more additional entity rules to the tree-based hierarchical structure;
automatically synchronize, with the rules engine via the processor, a scope of the tree-based hierarchical structure based upon the addition of the additional entity to the tree-based hierarchical structure by removing the current entity from the tree-based hierarchical structure that lacks compliance with at least one of the plurality of rules based upon addition of one or more additional entity rules, corresponding to the additional entity, to the plurality of rules;
automatically index via a searchable index, with the processor, the additional entity in the tree-based hierarchical structure according to an additional entity tag, the additional entity tag being selected from the group consisting of: investment asset, investment strategy, and investment sub-strategy;
automatically generate, with a processing engine via the processor, a report based on the tree-based hierarchical structure; and
dynamically update, with the processing engine via the processor, the report based on the addition of the additional entity.
15.	(Currently Amended) A method comprising:
store, at an investment database, a tree-based hierarchical structure corresponding to a plurality of investments;
automatically generating, with a rules engine via a processor, a tree-based hierarchical structure by translating a plurality of rules authored by a user into the tree-based hierarchical structure such that each of the plurality of rules corresponds to a nested data structure within the tree-based hierarchical structure and defines one or more behavior parameters of the nested data structure, the tree-based hierarchical structure providing non-fixed nesting, non-fixed breadth, and non-fixed depth, each of the plurality of rules being inherited by one or more levels for a corresponding nested data structure in the tree-based hierarchical structure; 

automatically synchronizing, with the rules engine via the processor, a scope of the tree-based hierarchical structure based upon the addition of the additional entity to the tree-based hierarchical structure by removing the current entity from the tree-based hierarchical structure;
automatically index via a searchable index, with the processor, the additional entity in the tree-based hierarchical structure according to an additional entity tag, the additional entity tag being selected from the group consisting of: investment asset, investment strategy, and investment sub-strategy;
automatically generating, with a processing engine via the processor, a report based on the tree-based hierarchical structure; and
dynamically updating, with the processing engine via the processor, the report based on the addition of the additional entity.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography must prevail. ... "Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The best available prior art is the combination of Tyler et al. (hereinafter Tyler) (US Patent Number 5523942) (Generally disclosing a method for requesting and inputting insurance and investment product information, and for performing calculations relevant to all aspects of 
With respect to claims 1-2, 8-9, and 15-16:
	The combination of Tyler in view of Reiss and Riggs teaches creating a tree-based hierarchical structure relevant to all aspects of insurance and investment products with statistical categorization based on attributes of the entity associated with the security, and it does not teach indexing via a searchable index for the additional entity in the tree-based hierarchical structure according to an additional entity tag which the additional entity tag being selected from the group consisting of investment asset, investment strategy, and investment sub-strategy.
Further, the missing claimed elements from the combination of Tyler in view of Reiss and Riggs are not found in a reasonable number of references. Yet, even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements 
For these reasons, independent claims 1, 8, and 15 are deemed to be allowable over the prior art of record, and claims 2, 9, and 16 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
February 17, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/18/2021